Case 3:21-cv-01614-B Document 30 Filed 07/29/21                                              Page 1 of 3 PageID 715




                                              AFFIDAVIT OF SERVICE

                                     UNITED STATES DISTRICT COURT
                                            NORTHERN District of Texas

Case Number: 3:21-CV-0i614-B

Plaintiff:
BISOUS BISOUS LLC

vs.

Defendant:
THE CLE GROUP, LLC

Received these papers on the 29th day of July. 2021 at 12:48 pm to be served on BISOU UPTOWN
MANAGER, LLC,1225 N LOOP W,SUITE 640, HOUSTON,TX 77027.

I. ALEXANDRA TEDDER, being duly sworn, depose and say that on the 29th day of July, 2021 at
2:12 pm, I:

served an AUTHORIZED entity by delivering a true copy of the SUMMONS IN A CIVIL ACTION with
FIRST AMENDED COMPLAINT FOR WILLFUL TRADEMARK INFRINGEMENT AND UNFAIR
COMPETITION, PLAINTIFF BISOUS BISOUS LLC'S APPLICATION FOR A TEMPORARY
RESTRAINING ORDER AND MOTION FOR A PRELIMINARY INJUNCTION,[PROPOSED] ORDER
GRANTING PLAINTIFF'S APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND MOTION
FOR A PRELIMINARY INJUNCTION. APPENDIX TO PLAINTIFF BISOUS BISOUS' APPLICATION
FOR A TEMPORARY RESTRAINING ORDER AND MOTION FOR A PRELIMINARY INJUNCTION,
DECLARATION OF ANDREA MEYER and EXHIBITS A through T with the date and hour of service
endorsed thereon by me, to: ERICA MARTINEZ as AUTHORIZED at the address of: 1225 N LOOP W,
SUITE 640, HOUSTON,TX 77027, Who stated they are authorized to accept service for BISOU UPTOWN
MANAGER,LLC, and informed said person of the contents therein, in compliance with state statutes.
Description of Person Served: Age: 46, Sex: F, Race/Skin Color: Asian, Height; 5'8", Weight: 160,
Hair: Black, Glasses; N

I certify that i am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.




                                                                          ALEXANDRA TEDDER
Subscribed and Sworn to before me on the 29th                             Process Server
day of July. 2021 by^HSllffiant who is personally
known to me..
                                                                          Our Job Serial Number: DNE-2021000664
                                                                          Ref: 2100274
NOTARY P

 DOKNiE OENKIIIS UOnEL&NO, SR.     Copyrmwe 1J92-2021 OsuBsse Services, he.-Piwws S«rver-iToi>a)oxVB.1p
Nolary   Public. St8t« o< Tftxos
 Coi'im Expires 03-10-2023
      Noiaiy ID 125315149
        Case 3:21-cv-01614-B Document 30 Filed 07/29/21                               Page 2 of 3 PageID 716
            Case 3;21-cv-01614-B Document 28 Filed 07/29/21                          Page 1 of 2 PagelD 708
AO440(Rcv 06/12) Summons in a Civil Action


                                   United States District Court
                                                                for Ihe

                                                Northern District of Texas


                  BISOUS BISOUS LLC




                          Plaintijf(s)
                              V.                                          Civil Action No. 3:21-cv-01614-B

              THE OLE GROUP, LLC,
        BISOU UPTOWN MANAGER, LLC, and
                    JOHN DOES 1-10


                         Defendani(sj


                                                    SUMMONS IN A CIVIL ACTION


To:(Defendam's name and address) BISOU UPTOWN MANAGER, LLC
                                         1225 NORTH LOOP W STE 640
                                         HOUSTON.TX 77008-1757




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency,or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintilTs attorney,
whose name and address are:              David B, Conrad
                                         FISH & RICHARDSON P.C.
                                         1717 Main Street
                                         Ste 5000
                                         Dallas. TX 75201


          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT



Date:            07/29/2021                                                                   s/Yolanda Pa
                                                                                       Signature ofClerk or Dep\

                                                                                                                   JLo'smity
         Case 3:21-cv-01614-B Document 30 Filed 07/29/21                                   Page 3 of 3 PageID 717
              Case 3:21-cv-01614-B Document 28 Filed 07/29/21                              Page 2 of 2 PagelD 709
AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-cv-016l4-B


                                                          PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed, R. Civ. P. 4(I))

           This summons for (name ofindividual and title, ifany)     BISOU UPTOWN MANAGER, LLC
 was received by me on (date)


           □ 1 personally served the summons on the individual at (place)
                                                                               on (date)                             ; or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
           on (date)                              , and mailed a copy to the individual's last known address; or

           □ I served the summons on fMomco/mrf/vWua/)                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                             ; or


           □ I returned the summons unexecuted because                                                                             ; or

           □ Other (specify):




           My fees are $                          for travel and $                  for services, for a total of $          o.OO


           1 declare under penalty of perjury that this information is true.


 Date:
                                                                                           Server's signature



                                                                                       Printed name and title




                                                                                           Server's address


 Additional information regarding attempted service, etc:                                          RETURN / AFFIDAVIT
                                                                                                     PROOF / AnACHEO
